On Rehearing.
In his application for rehearing appellant complains that this court did not discuss in detail assignments of error 1 and 2, and insists that the application for rehearing should be granted and this cause reversed for the reason the lower court erred as pointed out in said assignments.
The bill of exceptions, as well as assignment of error No. 1, shows that the following questions were propounded to one of the witnesses and the following answers given to each of said questions:
"Q. You stated that that breakage in the fence was caused by people coming across there, did you not? A. Yes, sir.
"Q. Who were those people coming across, Mr. Edwards? A. I could not tell you; I have no idea who it was.
"Q. Do you know what class of people it was with reference to the people in the neighborhood? A. People coming out to fish."
There was no objection made to these questions separately, but there was an objection interposed to them collectively. In order to put the trial court in error, it is necessary to show that each one of these questions called for illegal and incompetent testimony. We do not concede that any one of these questions called for illegal and incompetent testimony, though there is no doubt that the objection interposed by defendant to the first and second questions was clearly without merit. The action of the court in overruling the objection is free from reversible error.
The second assignment of error is based upon the following question:
"Q. You say that you were compelled to sell them before the fall of the year. Now I ask you what, in your opinion, taking into consideration your general knowledge and experience as a dealer in cattle, what was the resulting loss to you by reason of having to sell those cattle in July, and those cattle was sold on account of the fact that the pasture was opened up and you had no place to keep them and could get no place to keep them? Just how many dollars, if you have an opinion, Mr. Webb?"
This question was objected to on the ground that it called for illegal and incompetent evidence, and that it was not shown that the witness had knowledge upon which to base an answer. The court overruled this objection, to which plaintiff excepted. The witness answered:
"A. A reasonable estimated would be not less than a thousand dollars on 50 head of cattle, took out of a nice pasture like that."
There was no motion made to exclude this answer. It is not necessary for us to pass *Page 315 
upon the legality of this question and say whether the trial court erred in permitting it to be answered. Appellant's exception to the action of the court in overruling his objection to this question avails him nothing, inasmuch as it was his duty in order to put the trial court in error to move to exclude the answer made to this question. As he failed to move to exclude the answer, the appellate court is justified in presuming that the answer was unobjectionable and that his failure to move to exclude the answer was a waiver of his objection to the question. Empire Clothing Co. v. Hammons,17 Ala. App. 60, 81 So. 838.
Application overruled.